UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02183 MASSMUTUAL CORPORATE INVESTORS (Exact name of registrant as specified in charter) 1500 Main Street P.O. Box 15189 Springfield, MA 01115-5189 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President and Secretary 1500 Main Street, Suite 2800, Springfield, MA 01115-5189 (name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2010 - June 30, 2011 Item 1.Proxy Voting Record. CKX, Inc. Ticker:CKXE Security ID:12562M106 Meeting Date: December 14, 2010 Meeting Type:Annual Record Date:October 26, 2010 # Proposal Mgt Rec. Vote Cast Sponsor 1. Elect Director Michael G. Ferrel For Withhold Management 2. Elect Director Howard J. Tytel For Withhold Management 3. Elect Director Edwin J. Banks For Withhold Management 4. Elect Director Bryan E. Bloom For Withhold Management 5. Elect Director Kathleen Dore For For Management 6. Elect Director Jacques D. Kerrest For For Management 7. Elect Director Jack Langer For Withhold Management 8. Ratify Auditors For For Management Intrepid Potash, Inc Ticker: IPI Security ID:46121Y102 Meeting Date: May 25, 2011 Meeting Type:Annual Record Date: April 1, 2011 # Proposal Mgt Rec. Vote Cast Sponsor 1. Election of Directors For For Management 2. Election of Directors For For Management 3. Ratify Auditors For For Management 4. 14A Executive Compensation For For Management 5. 14A Executive Compensation Vote Frequency 1 Year For Management Nortek, Inc. Ticker: NTKS Security ID:656559309 Meeting Date: November 9, 2010 Meeting Type:Annual Record Date: September 23, 2010 # Proposal Mgt Rec. Vote Cast Sponsor 1. Elect Director John T. Coleman For For Management 2. Elect Director Thomas A. Keenan For For Management 3. Elect Director J. David Smith For For Management 4. Ratify Auditors For For Management 5. Approve Omnibus Stock Plan For For Management Nortek, Inc. Ticker: NTKS Security ID:656559309 Meeting Date: May 10, 2011 Meeting Type:Annual Record Date: March 18, 2011 # Proposal Mgt Rec. Vote Cast Sponsor 1. Elect Director Jeffrey C. Bloomberg For For Management 2. Elect Director Joseph M. Cianciolo For For Management 3. Elect Director James B. Hirshorn For For Management 4. 14A Executive Compensation For For Management 5. 14A Executive Compensation Vote Frequency 3 Years Against (1 Year) Management 6. Ratify Auditors For For Management Rue21, Inc. Ticker:RUE Security ID:781295100 Meeting Date: June 10, 2011 Meeting Type:Annual Record Date:April 12, 2011 # Proposal Mgt Rec. Vote Cast Sponsor 1. Elect Director Alex Pellegrini For For Management 2. 14A Executive Compensation For For Management 3. 14A Executive Compensation Vote Frequency 1 Year For Management 4. Ratify Auditors For For Management Supreme Industries, Inc. Ticker: STS Security ID:868607102 Meeting Date: May 5, 2011 Meeting Type:Annual Record Date:March 14, 2011 # Proposal Mgt Rec. Vote Cast Sponsor 1. Election of Directors For For Management 2. Election of Directors For For Management 3. Ratify Auditors For For Management
